—Appeal by the defendant from two judgments of the County Court, Suffolk County (Weissman, J.), both rendered November 21, 1996, convicting him of burglary in the second degree (one count under Indictment No. 3026/95 and two counts under Indictment No. 834/96), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We reject the defendant’s contention that he was deprived of the effective assistance of counsel. The record demonstrates that the defense counsel provided meaningful representation to the defendant (see, People v Baldi, 54 NY2d 137, 146).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Copertino, Goldstein and McGinity, JJ., concur.